Exhibit 10.2

Execution Copy

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

REGENCY ENERGY PARTNERS LP

AND

EAGLE ROCK ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July 1, 2014 by and between REGENCY ENERGY PARTNERS LP, a Delaware limited
partnership (“Regency”), and EAGLE ROCK ENERGY PARTNERS, L.P., a Delaware
limited partnership (“Contributor”).

RECITALS

WHEREAS, this Agreement is made in connection with the issuance of the Common
Units to Contributor pursuant to that certain Contribution Agreement, dated as
of December 23, 2013 (the “Contribution Agreement”), by and among Regency, Regal
Midstream LLC and Contributor. Regency and Contributor have agreed to enter into
this Agreement pursuant to Section 2.5 of the Contribution Agreement; and

WHEREAS, Regency has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of Contributor who will receive Common
Units on the Closing Date as Equity Consideration.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Contribution Agreement. The terms set
forth below are used herein as so defined:

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the preamble of this
Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Units” means 8,245,859 common units representing limited partner
interests in Regency issued to Contributor pursuant to the Contribution
Agreement.

“Common Unit Price” means the volume weighted average closing price of the
Common Units (as reported by The New York Stock Exchange) for the ten trading
days immediately preceding the date on which the determination is made.

 

1



--------------------------------------------------------------------------------

“Contribution Agreement” has the meaning specified therefor in the recitals of
this Agreement.

“Contributor” has the meaning specified therefor in the preamble of this
Agreement.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.

“File Date” has the meaning specified therefor in Section 2.01(a) of this
Agreement.

“Holder” means a holder of any Registrable Securities.

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“Parity Holders” has the meaning specified therefor in Section 2.02(b) of this
Agreement.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity.

“Piggyback Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Prior Registration Rights Agreements” means the Registration Rights Agreement,
dated as of May 26, 2010, by and between Energy Transfer Equity, L.P. and
Regency, the Registration Rights Agreement, dated as of May 26, 2010, by and
among Regency LP Acquirer, L.P. and Regency, and the Registration Rights
Agreement, dated as of May 2, 2011, by and among Regency and the purchasers set
forth in Schedule I thereto.

Prior Selling Holders” means the “Selling Holders” under the Prior Registration
Rights Agreements.

“Regency” has the meaning specified therefor in the preamble of this Agreement.

“Registrable Securities” means the Common Units until such time as such
securities cease to be Registrable Securities pursuant to Section 1.02 hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“Selling Expenses” has the meaning specified therefor in Section 2.06(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Shelf Registration” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“Shelf Registration Statement” has the meaning specified therefor in
Section 2.01(a) of this Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks. An Underwritten Offering shall
not include sales by Regency of Common Units pursuant to an At-the-Market
Offering.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security is effective and such Registrable Security has been sold or disposed of
pursuant to such effective registration statement; (b) such Registrable Security
has been disposed of pursuant to any section of Rule 144 (or any successor rule
or regulation to Rule 144 then in force) under the Securities Act; (c) such
Registrable Security is held by Regency or one of its subsidiaries; or (d) three
years after the date on which the Shelf Registration Statement first becomes
effective.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) Shelf Registration. Regency shall prepare and file by fifteen Business Day
after the Closing Date (the “File Date”) a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time, including as permitted by Rule 415 under the Securities Act (or
any similar provision then in force) of the Securities Act with respect to all
of the Registrable Securities (the “Shelf Registration Statement”). The Shelf
Registration Statement filed pursuant to this Section 2.01(a) shall be on Form
S-3 of the Commission if Regency is eligible to use Form S-3 or Form S-1 of the
Commission if Regency is not eligible to use Form S-3; provided, however, that
if a prospectus supplement will be used in connection with the marketing of an
Underwritten Offering from the Shelf Registration Statement and the Managing
Underwriter at any time shall notify Contributor in writing that, in the sole
judgment of such Managing Underwriter, inclusion of detailed information to be
used in such prospectus supplement is of material importance to the success of
the Underwritten Offering of such Registrable Securities, Regency shall use its
reasonable best efforts to include such information in such a prospectus
supplement. Subject to Section 2.01(b), Regency will cause the Shelf
Registration Statement filed pursuant to this Section 2.01(a) to be continuously
effective under the Securities Act from and after the date it is first declared
or becomes effective

 

3



--------------------------------------------------------------------------------

until all Registrable Securities covered by the Shelf Registration Statement
have been distributed in the manner set forth and as contemplated in the Shelf
Registration Statement or there are no longer any Registrable Securities
outstanding (the “Effectiveness Period”). The Shelf Registration Statement when
declared effective (including the documents incorporated therein by reference)
will comply as to form with all applicable requirements of the Securities Act
and the Exchange Act and will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein,
Regency may, upon written notice to (x) all Holders, delay the filing of the
Shelf Registration Statement or (y) any Selling Holder whose Registrable
Securities are included in the Shelf Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of the Shelf Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Shelf Registration Statement but such
Selling Holder may settle any contracted sales of Registrable Securities) if
Regency (i) is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and Regency determines in good faith that its ability
to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in the Shelf
Registration Statement or (ii) has experienced some other material non-public
event the disclosure of which at such time, in the good faith judgment of
Regency would materially adversely affect Regency; provided, however, in no
event shall (A) such filing of the Shelf Registration Statement be delayed under
clauses (i) or (ii) of this Section 2.01(b) for a period that exceeds 90 days or
(B) such Selling Holders be suspended under clauses (i) or (ii) of this
Section 2.01(b) from selling Registrable Securities pursuant to the Shelf
Registration Statement for a period that exceeds an aggregate of 45 days in any
90-day period or 90 days in any 365-day period. Upon disclosure of such
information or the termination of the condition described above, Regency shall
provide prompt notice to the Selling Holders whose Registrable Securities are
included in the Shelf Registration Statement, and shall promptly terminate any
suspension of sales it has put into effect and shall take such other actions to
permit registered sales of Registrable Securities as contemplated in this
Agreement. Regency will only exercise its suspension rights under this
Section 2.01(b) if it exercises similar suspension rights under the Prior
Registration Rights Agreements that then remain in effect and with respect to
any Parity Holders.

Section 2.02 Piggyback Rights.

(a) Participation. If at any time during the Effectiveness Period, Regency
proposes to file (i) a shelf registration statement other than the Shelf
Registration Statement (in which event Regency covenants and agrees to include
thereon a description of the transaction under which Contributor acquired the
Registrable Securities), (ii) a prospectus supplement to an effective shelf
registration statement, other than the Shelf Registration Statement contemplated
by Section 2.01(a) of this Agreement, and Holders could be included without the
filing of a post-effective amendment thereto (other than a post-effective
amendment that is immediately effective), or (iii) a registration statement,
other than a shelf registration statement, in the case of each of clause (i),
(ii) or (iii), for

 

4



--------------------------------------------------------------------------------

the sale of Common Units in an Underwritten Offering for its own account and/or
another Person, then as soon as practicable but not less than five Business Days
prior to the filing of (A) any preliminary prospectus supplement relating to
such Underwritten Offering pursuant to Rule 424(b) under the Securities Act,
(B) the prospectus supplement relating to such Underwritten Offering pursuant to
Rule 424(b) under the Securities Act (if no preliminary prospectus supplement is
used) or (C) such registration statement, as the case may be, then Regency shall
give notice (including, but not limited to, notification by electronic mail) of
such proposed Underwritten Offering to Contributor and such notice shall offer
the Holders the opportunity to include in such Underwritten Offering such number
of Common Units (the “Included Registrable Securities”) as each such Holder may
request in writing; provided, however, that if Regency has been advised by the
Managing Underwriter that the inclusion of Registrable Securities for sale for
the benefit of the Holders will have a material adverse effect on the price,
timing or distribution of the Common Units in the Underwritten Offering, then
the amount of Registrable Securities to be offered for the accounts of Holders
shall be determined based on the provisions of Section 2.02(b) of this
Agreement. The notice required to be provided in this Section 2.02(a) to
Contributor (the “Piggyback Notice”) shall be provided on a Business Day
pursuant to Section 3.01 hereof. Promptly upon receipt of the Piggyback Notice,
Contributor shall notify the other Holders (if any) of the opportunity to
include in the Underwritten Offering such number of Common Units as each such
Holder may request in writing. Each Holder shall then have three Business Days
after the date on which Contributor received the Piggyback Notice to request
inclusion of Registrable Securities in the Underwritten Offering. If no request
for inclusion from a Holder is received within the specified time, such Holder
shall have no further right to participate in such Underwritten Offering. If, at
any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
Regency shall determine for any reason not to undertake or to delay such
Underwritten Offering, Regency may, at its election, give written notice of such
determination to the Selling Holders and, (x) in the case of a determination not
to undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (y) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities for the same period as the delay in the Underwritten
Offering. Any Selling Holder shall have the right to withdraw such Selling
Holder’s request for inclusion of such Selling Holder’s Registrable Securities
in such offering by giving written notice to Regency of such withdrawal up to
and including the time of pricing of such offering. Each Holder’s rights under
this Section 2.02(a) shall terminate when such Holder (together with any
Affiliates of such Holder) holds, directly or indirectly, less than $25 million
in the aggregate of Registrable Securities, based on the Common Unit Price.

(b) Priority of Rights. If the Managing Underwriter or Underwriters of any
proposed Underwritten Offering of Common Units included in an Underwritten
Offering involving Included Registrable Securities advises Regency that the
total amount of Registrable Securities that the Selling Holders and any other
Persons intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have a material adverse effect on the
price, timing or distribution of the Common Units offered

 

5



--------------------------------------------------------------------------------

or the market for the Common Units, then the Registrable Securities to be
included in such Underwritten Offering shall include the number of Registrable
Securities that such Managing Underwriter or Underwriters advises Regency can be
sold without having such adverse effect, with such number to be allocated
(i) first, to Regency, and (ii) second, pro rata among all Selling Holders,
Prior Selling Holders and holders of any other securities of Regency having
rights of registration on parity with the Registrable Securities (“Parity
Holders”) who have requested participation in such Underwritten Offering. The
pro rata allocations for each such Selling Holder shall be the product of
(A) the aggregate number of Registrable Securities proposed to be sold by all
Selling Holders, Prior Selling Holders and Parity Holders participating in the
Underwritten Offering (for the avoidance of doubt, after giving effect to the
allocation to Regency pursuant to clause (i) of the preceding sentence)
multiplied by (B) the fraction derived by dividing (x) the number of Registrable
Securities owned at such time by such Selling Holder by (y) the aggregate number
of Registrable Securities owned at such time by all Selling Holders, Prior
Selling Holders and Parity Holders participating in the Underwritten Offering.
All participating Selling Holders, Prior Selling Holders and Parity Holders
shall have the opportunity to share pro rata that portion of such priority
allocable to any Selling Holder(s), Prior Selling Holder(s) or Parity Holders to
the extent not so participating.

Section 2.03 Underwritten Offering. In the event that the Selling Holders
holding a majority of the Registrable Securities elect to dispose of Registrable
Securities under the Shelf Registration Statement pursuant to an Underwritten
Offering, Regency will retain Underwriters (which Underwriters shall be
reasonably acceptable to Contributor) subject to such sale through an
Underwritten Offering, including entering into an underwriting agreement in
customary form with the Managing Underwriter or Underwriters, which shall
include, among other provisions, indemnities to the effect and to the extent
provided in Section 2.08, and will take all reasonable actions as are requested
by the Managing Underwriter in order to expedite or facilitate the registration
and disposition of the Registrable Securities. No Selling Holder may participate
in such Underwritten Offering unless such Selling Holder agrees to sell its
Registrable Securities on the basis provided in such underwriting agreement and
completes and executes all questionnaires, powers of attorney, indemnities and
other documents reasonably required under the terms of such underwriting
agreement. Each Selling Holder may, at its option, require that any or all of
the representations and warranties by, and the other agreements on the part of,
Regency to and for the benefit of such underwriters also be made to and for such
Selling Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with Regency or the
Underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representations
required by law. If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
Regency and the Managing Underwriter; provided, however, that such notice of
withdrawal must be made at a time before the time of pricing of such offering
(which shall be deemed to occur upon the execution of the purchase or
underwriting agreement) in order to be effective. No such withdrawal or
abandonment shall affect Regency’s obligation to pay Registration Expenses.

 

6



--------------------------------------------------------------------------------

Section 2.04 Registration Procedures. In connection with its obligations under
this Article II, Regency will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to cause the Shelf Registration Statement to be effective and
to keep the Shelf Registration Statement effective for the Effectiveness Period
and as may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by the Shelf Registration
Statement;

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including furnishing or making available
exhibits and each document incorporated by reference therein to the extent then
required by the rules and regulations of the Commission), and provide each such
Selling Holder the opportunity to object to any information pertaining to such
Selling Holder and its plan of distribution that is contained therein and make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing the Shelf Registration Statement or such other
registration statement or supplement or amendment thereto, and (ii) such number
of copies of the Shelf Registration Statement or such other registration
statement and the prospectus included therein and any supplements and amendments
thereto as such Persons may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities covered by the Shelf
Registration Statement or such other registration statement;

(c) if applicable, use its reasonable best efforts to register or qualify the
Registrable Securities covered by the Shelf Registration Statement or any other
registration statement contemplated by this Agreement under the securities or
blue sky laws of such jurisdictions as the Selling Holders or, in the case of an
Underwritten Offering, the Managing Underwriter, shall reasonably request,
provided that neither Regency nor its general partner will be required to
qualify generally to transact business in any jurisdiction where it is not then
required to so qualify or to take any action which would subject it to general
service of process in any such jurisdiction where it is not then so subject;

(d) promptly notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the filing of the Shelf Registration
Statement or any other registration statement contemplated by this Agreement or
any prospectus or prospectus supplement to be used in connection therewith, or
any amendment or supplement thereto, and, with respect to such Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, when the same has become effective; and (ii) any written comments
from the Commission with respect to any filing referred to in clause (i) and any
written request by the Commission for amendments or supplements to the Shelf
Registration Statement or any other registration statement contemplated by this
Agreement or any prospectus or prospectus supplement thereto;

 

7



--------------------------------------------------------------------------------

(e) immediately notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in the Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, in the light of the circumstances
then existing; (ii) the issuance or threat of issuance by the Commission of any
stop order suspending the effectiveness of the Shelf Registration Statement or
any other registration statement contemplated by this Agreement, or the
initiation of any proceedings for that purpose; or (iii) the receipt by Regency
of any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, Regency agrees to
as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, in the light of the circumstances then
existing, and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

(f) furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(g) in the case of an Underwritten Offering, furnish upon request and addressed
to the underwriters and to the Selling Holders, (i) an opinion of counsel for
Regency, dated the effective date of the applicable registration statement or
the date of any amendment or supplement thereto, and a letter of like kind dated
the date of the closing under the underwriting agreement, and (ii) a “comfort
letter,” dated the effective date of the applicable registration statement or
the date of any amendment or supplement thereto and a letter of like kind dated
the date of the closing under the underwriting agreement, in each case, signed
by the independent public accountants who have certified Regency’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “comfort letter” shall
be in customary form and cover substantially the same matters with respect to
such registration statement (and the prospectus and any prospectus supplement
included therein) as are customarily covered in opinions of issuer’s counsel and
in accountants’ letters delivered to the underwriters in Underwritten Offerings
of securities, and such other matters as such underwriters or Selling Holders
may reasonably request;

(h) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as

 

8



--------------------------------------------------------------------------------

soon as reasonably practicable, an earnings statement covering the period of at
least 12 months, but not more than 18 months, beginning with the first full
calendar month after the effective date of such registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(i) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Regency personnel
as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act; provided that Regency need not
disclose any information to any such representative unless and until such
representative has entered into a confidentiality agreement with Regency;

(j) to the extent not previously listed, cause all Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which similar securities issued by
Regency are then listed or quoted;

(k) use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of Regency to
enable the Selling Holders to consummate the disposition of such Registrable
Securities;

(l) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement; and

(m) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

Each Selling Holder, upon receipt of notice from Regency of the happening of any
event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.04 or until it is advised in
writing by Regency that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by Regency, such Selling Holder
will, or will request the managing underwriter or underwriters, if any, to
deliver to Regency (at Regency’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

Section 2.05 Cooperation by Holders. Regency shall have no obligation to include
in the Shelf Registration Statement Common Units of a Holder who has failed to
timely furnish such information which, in the opinion of counsel to Regency, is
reasonably required in order for the registration statement or prospectus
supplement thereto, as applicable, to comply with the Securities Act.

 

9



--------------------------------------------------------------------------------

Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities who is included in the Shelf Registration
Statement agrees not to effect any public sale or distribution of the
Registrable Securities for a period of up to 45 days following completion of an
Underwritten Offering of equity securities by Regency, provided that (i) Regency
gives written notice to such Holder of the date of the commencement and
termination of such period with respect to any such Underwritten Offering and
(ii) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters of
such public sale or distribution on Regency or on the officers or directors or
any other unitholder of Regency on whom a restriction is imposed.

Section 2.07 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
Regency’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Shelf Registration Statement, an
Underwritten Offering covered under this Agreement, and/or the disposition of
such securities, including, without limitation, all registration, filing,
securities exchange listing fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the Financial Industry Regulatory Authority, transfer taxes and fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
the fees and disbursements of one counsel to the Holders and counsel and
independent public accountants for Regency including the expenses of any special
audits or “comfort letters” required by or incident to such performance and
compliance. Except as otherwise provided herein, Regency shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights hereunder. In addition, Regency shall not be responsible
for any “Selling Expenses,” which means all underwriting fees, discounts and
selling commissions and (to the extent not paid by the applicable underwriters)
fees of underwriters’ counsel allocable to the sale of the Registrable
Securities.

(b) Expenses. Regency will pay all Registration Expenses as determined in good
faith, including, in the case of an Underwritten Offering, whether or not any
sale is made pursuant to the Shelf Registration Statement. Each Selling Holder
shall pay all Selling Expenses in connection with any sale of its Registrable
Securities hereunder, and the legal fees incurred by such Holders in connection
with the exercise by such Selling Holders of its rights hereunder.

Section 2.08 Indemnification.

(a) By Regency. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, Regency will indemnify and
hold harmless each Selling Holder thereunder, its Affiliates that own
Registrable Securities and their respective directors and officers and each
underwriter pursuant to the applicable underwriting agreement with such
underwriter and each Person, if any, who controls such

 

10



--------------------------------------------------------------------------------

Selling Holder or underwriter within the meaning of the Securities Act and the
Exchange Act and its directors and officers (collectively, the “Selling Holder
Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder or underwriter or
controlling Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Shelf Registration Statement or any other registration statement
contemplated by this Agreement, any preliminary prospectus, free writing
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading or arise out of or are
based upon a Selling Holder being deemed to be an “underwriter,” as defined in
Section 2(a)(11) of the Securities Act, in connection with the registration
statement in respect of any registration of Regency’s securities, and will
reimburse each such Selling Holder Indemnified Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss or actions or proceedings; provided, however, that
Regency will not be liable in any such case if and to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in strict conformity with
information furnished by such Selling Holder Indemnified Person in writing
specifically for use in the Shelf Registration Statement or such other
registration statement or any prospectus contained therein or any amendment or
supplement thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such director, officer or controlling Person, and shall survive the transfer
of such securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless Regency, its directors and officers, and each
Person, if any, who controls Regency within the meaning of the Securities Act or
of the Exchange Act against any Losses to the same extent as the foregoing
indemnity from Regency to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Shelf Registration
Statement or any prospectus contained therein or any amendment or supplement
thereof relating to the Registrable Securities; provided, however, that the
liability of each Selling Holder shall not be greater in amount than the dollar
amount of the proceeds (net of any Selling Expenses) received by such Selling
Holder from the sale of the Registrable Securities giving rise to such
indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but such indemnified party’s failure
to so notify the indemnifying party shall not relieve the indemnifying party
from any liability which it may have to any indemnified party other than under
this Section 2.08. The indemnifying

 

11



--------------------------------------------------------------------------------

party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense
and employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of one such separate counsel (firm) and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnified party shall settle any action brought against it with
respect to which it is entitled to indemnification hereunder without the consent
of the indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to Regency or any Selling Holder or is insufficient to hold it harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses as between Regency,
on the one hand, and such Selling Holder, on the other hand, in such proportion
as is appropriate to reflect the relative fault of Regency, on the one hand, and
of such Selling Holder, on the other, in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of Regency, on the one hand, and each Selling Holder, on the other hand,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact has been made by, or relates to, information supplied
by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the first sentence of this
paragraph. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and

 

12



--------------------------------------------------------------------------------

other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any Loss which is the subject of this paragraph. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, Regency agrees to use
its reasonable best efforts to:

(a) Make and keep public information regarding Regency available, as those terms
are understood and defined in Rule 144 of the Securities Act, at all times from
and after the date hereof;

(b) File with the Commission in a timely manner all reports and other documents
required of Regency under the Securities Act and the Exchange Act at all times
from and after the date hereof;

(c) So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
Regency, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration; and

(d) At Holder’s expense, take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
Regency to include Registrable Securities in a Shelf Registration Statement may
be transferred or assigned by Contributor to one or more transferee(s) or
assignee(s) of such Registrable Securities, provided that (a) such transferee or
assignee is an Affiliate of Contributor or receives at least 20% of the Common
Units covered by this Agreement, (b) Regency is given written notice prior to
any said transfer or assignment, stating the name and address of each such
transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (c) each such
transferee or assignee assumes in writing responsibility for its portion of the
obligations of Contributor under this Agreement.

Section 2.11 Information by Holder. Any Holder or Holders of Registrable
Securities included in any registration statement shall promptly furnish to
Regency such information regarding such Holder or Holders and the distribution
proposed by such Holder or Holders as Regency may reasonably request and as
shall be required in connection with any registration, qualification or
compliance referred to herein.

 

13



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, courier service or
personal delivery:

if to Regency to:

Regency Energy Partners LP

2001 Bryan Street, Suite 3700

Dallas, TX 75201

Facsimile: (214) 840-5813

Attention: Frances Kilborne

with a copy to:

Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, TX 77002

Facsimile: (713) 238-7130 or (713) 238-3000

Attention: G. Michael O’Leary or Stephanie Beauvais

if to Contributor:

Eagle Rock Energy Partners, L.P.

415 Louisiana Street, Suite 2700

Houston, Texas 77002

Facsimile: (281) 715-4142

Attention: Charles C. Boettcher, Senior Vice President and General Counsel

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Facsimile: (713) 615-5956 or (512) 236-3200

Attention: Stephen M. Gill or Shaun J. Mathew

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile; and when actually received, if sent by any other means.

Section 3.02 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the permitted successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

 

14



--------------------------------------------------------------------------------

Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of Contributor under this Agreement may be transferred or assigned
by Contributor only in accordance with Section 2.10 of this Agreement. Regency
may not transfer or assign any portion of its rights and obligations under this
Agreement without the prior written consent of Holder of at least a majority of
the outstanding Registrable Securities.

Section 3.04 Recapitalization, Exchanges, etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Regency or any successor or assign of
Regency (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement.

Section 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.07 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.08 Governing Law. The laws of the State of New York shall govern this
Agreement without regard to principles of conflict of laws.

Section 3.09 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.10 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by Regency set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

15



--------------------------------------------------------------------------------

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by Regency and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

Section 3.12 No Presumption. In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

[Signature page follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

REGENCY ENERGY PARTNERS LP By:   Regency GP LP, its general partner By:  
Regency GP LLC, its general partner By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Executive Vice President and   Chief Financial
Officer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

EAGLE ROCK ENERGY PARTNERS, L.P. By:   Eagle Rock Energy Partners GP, L.P., its
general partner By:  

Eagle Rock Energy G&P, LLC, its

general partner

/s/ Charles C. Boettcher

Charles C. Boettcher Senior Vice President, General Counsel and Secretary

Signature Page to Registration Rights Agreement